OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Respondent was charged with and found to have committed acts which, if committed by an adult, would constitute the crimes of attempted second degree criminal possession of a weapon (Penal Law § 265.03), attempted third degree criminal possession of a weapon (Penal Law § 265.02 [3]) (two counts), attempted fourth degree criminal possession of a weapon (Penal Law § 265.01 [1]) (two counts) and unlawful possession of a weapon by a person under 16 (Penal Law § 265.05). The charges arise out of an incident in which respondent was seen on a public street holding a firearm that later proved to be loaded but inoperable.
Both respondent and the presentment agency have proceeded from the outset on the assumption that the counts charging respondent with acts constituting attempt crimes required proof that he specifically intended to possess a firearm that was operable. The allegations that respondent carried a weapon on a public street and that that weapon was loaded are sufficient to support the inference that respondent believed and intended the firearm to be operable.
Chief Judge Kaye and Judges Titone, Bellacosa, Smith, Levine, Ciparick and Wesley concur.
Order affirmed, without costs, in a memorandum.